SAWYER, J.
This is an action to vacate, on the ground of fraud in obtaining it, a judgment in a suit for divoree, as to that part of said judgment which adjudges and sets apart to the wife, the plaintiff in the divorce suit, a lot of land then occupied and claimed by her as a homestead. The court found the issues against the plaintiff and rendered judgment for defendant. There is nothing in the record to justify us in setting aside the finding on the question of fraud, or any other issue of fact; and the allegations of fraud were put in issue.
The court properly refused to allow 'Judge Campbell to answer the question propounded to him by appellant. His answer could at best have been only a conjecture as to what he might have done years ago, as judge, upon a supposed state of facts. The questions as to whether the judgment in the divorce suit was erroneous or regular, or the relief afforded within the power of the court to grant, was determined by our predecessors on appeal from the judgment itself. This was the very question to review which the appeal in that cause was taken, and the determination, whether right or wrong, is final.
Judgment and order denying a new trial affirmed.
We concur: Sancterson, J.; Rhodes, J.; Shafter, J.; Currey, C. J.